Citation Nr: 1424060	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  13-26 860	)	DATE
	)
	)


THE ISSUE

Whether a March 27, 2013, Decision of the Board, which denied the granting of entitlement to reimbursement for unauthorized medical expenses incurred at the Flagler Hospital between May 27, 2010, and May 28, 2010, should be revised or reversed on the grounds of clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service from February 1954 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on the Veteran's April 2013 motion alleging CUE in a previous Board Decision.  


FINDINGS OF FACT

1.  A Board Decision of March 27, 2013, denied the Veteran's claim for entitlement to reimbursement of unauthorized medical expenses incurred at the Flagler Hospital between May 27, 2010, and May 28, 2010.  

2.  The Veteran has not alleged an outcome determinative error of law or fact in the March 27, 2013 Board decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the March 27, 2013, Board Decision, which denied the Veteran's claim for entitlement to reimbursement of unauthorized medical expenses incurred at the Flagler Hospital between May 27, 2010, and May 28, 2010, on the basis of CUE have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); does not apply to a motion alleging clear and unmistakable error in a previous Board decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

A Board decision is final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2013).  A final Board decision is subject to review by the Board on motion alleging clear and unmistakable error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. § 20.1400 (2013).  A motion alleging clear and unmistakable error in a Board decision is a matter of original jurisdiction with the Board.  See 38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1402 (2013).  Motions alleging such error are not, except as otherwise provided, subject to rules relating to processing and disposition of appeals.  38 C.F.R. § 20.1402 (2013). 

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2013).  Moreover, the decision is to be based on the record and the law that existed when the challenged decision was made.  38 C.F.R. § 20.1403(b) (2013). 

A clear and unmistakable error is one which, had it not been made, would have manifestly changed the outcome when it was made.  The error cannot be clear and unmistakable unless it is absolutely clear that a different result would have ensued, but for the error.  38 C.F.R. § 20.1403(c) (2013).  

The following do not constitute clear and unmistakable error: 

(1)  changed diagnosis; 

(2)  failure to fulfill the duty to assist; or
 
(3)  a disagreement as to how facts were weighed or evaluated. 
38 C.F.R. § 20.1403(d) (2013).  

Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2013). 

In the March 2013, decision the Board found that the Veteran was not entitled to reimbursement for unauthorized medical expenses incurred at Flagler Hospital between May 27, 2010, and May 28, 2010; because he had an existing health care plan contract that covered his expenses in part.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. § 17.1002(f) (2013).  

The Veteran has not disputed the finding that he had a health care contract, but has argued that the Board did not correctly apply the Emergency Care Fairness Act of 2010, which was an amended to 38 U.S.C.A. § 1725, in the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495.  

The Veteran has provided an unattributed article that suggests that the amendments eliminated the requirement that there be no coverage in whole or part under a health care contract.  The summary is; however, incorrect.  The 2010 amendments struck out a portion of the law prohibiting reimbursement where the claimant had recourse against a "third party" that would extinguish in whole or part the liability to the treatment provider.  Pub.L. 111-137, § 1(a)(1) (Feb. 1, 2010), 123 Stat. 3495.  The amendment was in response to a finding that reimbursement could be denied where a veteran had minimal coverage under a state mandated automobile insurance policy.  The amendment was intended to allow VA to reimburse veterans for treatment in a non-VA facility if they had a "third-party" insurer that would pay only a portion of the emergency care.  House Report No. 111-55, 2009 U.S. Cong. And Adm. News, p. 1478.

In the Veteran's case, he had coverage through Medicare and Medicaid, which is defined as a "health care contract" under 38 U.S.C.A. § 1725(f)(2) (West 2002).  A "third party," as defined in the statute, does not include Medicare or Medicaid coverage.  38 U.S.C.A. § 1725(f)(3) (West 2002).  

In short, the Board was correct when it found that reimbursement was barred because the Veteran had a "health care contract" that paid in part for the expenses of the claimed hospitalization; and that the 2010 amendment did not alter the prohibition on reimbursement in such cases.

As the Veteran has not demonstrated that the Board considered incorrect law or facts or committed an outcome determinative error; the motion alleging clear and unmistakable error in the March 27, 2013 decision must be denied.


ORDER

The motion to revise or reverse the March 27, 2013, Decision of the Board, which denied the granting of entitlement to reimbursement for unauthorized medical expenses incurred at the Flagler Hospital between May 27, 2010, and May 28, 2010, is denied.




                       ____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



